DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered. 
Response to Arguments
Applicant's arguments with respect to claims 26-29 and 32 filed 10 have been fully considered but they are not persuasive.
Applicant argues that the combination of Nicholson, Edelman and Paxman fails to disclose, teach, suggest or predict the claimed limitation of “a first container extending directly from a front portion of the mouth piece,” “the first container including a first chamber which stores a cooling medium comprised of a first coolant having a first 
With respect to Applicant’s argument regarding “extending directly from,” Nicholson teaches this limitation as the chamber 50 of Nicholson is formed as a unit with the mouthpiece through 41 and 42 or alternatively, the chamber of Nicholson is interpreted as the combination of 41, 42 and 50.  Therefore, under either interpretation and as broadly as claimed, Nicholson teaches this limitation.  
Applicant argues that the combined prior art fails to disclose, teach, suggest or predict the claimed limitation of “a second chamber positioned within the first chamber and containing a second coolant have a second freezing temperature above the first freezing point temperature of the first  freezing temperature.”  However, Edelman teaches that the first chamber is positioned inside of the second chamber at Figs. 3-9 for example.
With respect to the first and second coolants as claimed, Paxman (2013/0138185 A1) has been cited with respect to the first cooling medium and Edelman teaches the second solution as claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that there is no pumping of a liquid coolant required in Applicant’s claimed mouthpiece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claim 26 is objected to because of the following informalities:  Line 12 recites “first solution” and should recite --first coolant--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 26-29, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,494,441 to Nicholson (Nicholson) in view of US 2013/0245729 A1 to Edelman et al. (Edelman) and US 2013/0138185 A1 to Paxman et al. (Paxman).
Regarding claims 26, 28, 32 and 33, Nicholson teaches a therapeutic oral device for cooling oral tissue of a user (title) comprising a mouthpiece including at least one malleable element (Fig. 2 and Col. 2, lines 57-61) configured to rest adjacent one or more oral tissue surfaces of the user’s mouth in a close-fitted relationship and a first container (50 or alternatively the combination of 41, 42 and 50) extending directly from a front portion of the mouthpiece (Fig. 1), the first container including a first chamber which stores a first coolant having a first freezing temperature (Col. 3, lines 18-19), the first coolant being in fluid communication with the at least one malleable element of the mouthpiece (see entire Nicholson document). However, Nicholson is silent with respect to a second chamber positioned within the first chamber which stores a second coolant having a freezing point above the freezing point temperature of the first coolant, wherein the second chamber is positioned within the first chamber such that the second solution 
Edelman teaches an analogous circulation system to that of Nicholson including a first external chamber (42) which stores a cooling medium and a second chamber (200) which stores a second coolant having a freezing point ([0084-0087]) wherein the second chamber is smaller than the first external chamber (see disclosure of Edelman with respect to the second chamber 200) such that the second coolant assists in cooling the first coolant (see disclosure with respect to second chamber 200), where the second coolant is water ([0084-0087]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the two chamber system of Edelman so as to continuously provide cooling to the water within the reservoir without taxing an ice-make or requiring the purchase of ice. This is particularly true as Nicholson is silent with respect to the specifics of the fluid supply (see for example Col. 3, lines 121-24).  However, Edelman is silent with respect to the first coolant being salt water.
Paxman teaches an analogous temperature regulating apparatus to that of Nicholson and Edelman as well as wherein the coolant is preferably any suitable liquid selected due to its low freezing point and minimal affect viscosity ([0117]), that preferably the cooling is an aqueous composition comprising a freeze point depressant, a corrosion inhibitor and water ([0119]) and that the freeze point depressant is preferably the salt of an aliphatic or aromatic carboxylic acid ([0120]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claims 27, Nicholson in view of Edelman and Paxman teaches the therapeutic oral device of claim 26 as well as wherein the first solution for the first chamber flows through the at least one malleable element (see entire documents of Nicholson and Edelman).
Regarding claim 29, Nicholson in view of Edelman and Paxman teaches the therapeutic oral device of claim 26 as well as Nicholson teaching wherein the at least one malleable element includes a malleable top element (Fig. 2 and Col. 2, lines 57-61) configured to rest adjacent at least major surfaces of the upper gums and teeth of the user’s mouth in a close-fitting relationship, a malleable bottom element (Fig. 2 and Col. 2, lines 57-61) configured to rest adjacent at least major surfaces of the lower gums and teeth of the user’s mouth in a close-fitting relationship, wherein the top element is integral with or connected to the bottom element to permit emplacement in the mouth as a one-piece unit (Fig. 2).
Allowable Subject Matter
Claims 1, 3, 4, 6-8, 10-25, 30 and 31 are allowed.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794